PER CURIAM.
The record and briefs in this cause have been examined. The questions raised are the same as those raised in the companion case of Tyson et al. v. W. Lanier, Fla., 156 So.2d 833, which was consolidated with this case for purposes of review, one of said cases having been by appeal and the other review by certiorari. The matter having been disposed of by certiorari, the appeal in this case is accordingly dismissed.
ROBERTS, C. J., and TERRELL, THOMAS, THORNAL and CALL-WELL, JJ., concur.
DREW and O'CONNELL, JJ., dissent.